DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darrin Hopper on February 22, 2022. Note that the amendments are to be made with respect to the supplemental amendment, filed February 18, 2022.

IN THE CLAIMS:
Claim 15, line 1: Delete “claim 2,” and insert -- claim 1, -- therefor.
Claim 16, line 1: Delete “claim 2,” and insert -- claim 1, -- therefor.

Allowable Subject Matter
Claims 1, 3-10 and 15-21 are allowed. The following is an examiner’s statement of reasons for allowance: The Yang declarations of January 28, 2022 and February 18, 2022 provide data demonstrating unexpected results regarding the solubility of Tecovirimat in combination with a soluble, derivatized cyclodextrin in combination with meglumine. These secondary considerations overcome the obviousness rejection. 




Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEIGH C MAIER/Primary Examiner, Art Unit 1623